Case: 14-15285   Date Filed: 06/04/2015   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15285
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:13-cv-01334-AEP



KIMBERLEE K. LEWEN,
                                                            Plaintiff-Appellant,


                                   versus


COMMISSIONER OF SOCIAL SECURITY,
                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                               (June 4, 2015)

Before JORDAN, JILL PRYOR, and COX, Circuit Judges.

PER CURIAM:
                   Case: 14-15285       Date Filed: 06/04/2015      Page: 2 of 5


          Kimberlee Lewen challenges on this appeal the magistrate judge’s order

affirming the Social Security Administration’s denial of her application for

supplemental security income, 42 U.S.C. §§ 405(g), 1383(c).1 In denying her

application, the Administrative Law Judge (“ALJ”) found that Lewen had the

residual functional capacity to perform sedentary work with several physical,

environmental, and psychological limitations. Regarding psychological

limitations, the ALJ found that Lewen was limited to “tasks and instructions that

are simple and consistent with unskilled work,” occasional interaction with the

public, and “routine and occasional interaction with supervisors.” Based partly on

this determination of Lewen’s residual functional capacity, the ALJ then concluded

that Lewen was not disabled because there were a significant number of jobs in the

national economy that she could perform.

          On appeal, Lewen contends that the ALJ erred in failing to properly evaluate

various medical opinions when determining Lewen’s residual functional capacity.

          In a Social Security appeal, we review de novo the legal principles upon

which the ALJ’s decision is based. See Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005). We review the resulting decision only to determine whether

substantial evidence supports it. Id. Substantial evidence is less than a

preponderance, but rather such relevant evidence that a reasonable person would


1
    The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C. § 636(c).
                                                  2
              Case: 14-15285      Date Filed: 06/04/2015   Page: 3 of 5


accept as sufficient to support a conclusion. Id. This limited review precludes our

deciding the facts anew, making credibility determinations, or reweighing the

evidence. Id. The claimant bears the burden of proving a qualifying disability. Id.

      In determining whether a claimant is disabled, the ALJ considers medical

opinions together with the rest of the relevant evidence. 20 C.F.R. § 404.1527(b).

Medical opinions are statements from physicians and psychologists that reflect

judgments about the nature and severity of the claimant’s impairments, including

(1) what the claimant “can still do despite impairments,” and (2) her “mental

restrictions.” Id. § 404.1527(a)(2).

      While the ALJ’s explanation of the decision must sufficiently explain the

weight given to “obviously probative exhibits,” Cowart v. Schweiker, 662 F.2d
731, 735 (11th Cir. 1981), it need not discuss every piece of evidence. See Dyer v.

Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005). “In all events, there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in [her]

decision,” so long as the decision enables the reviewing court to conclude that the

ALJ considered the claimant’s medical condition as a whole. Id. In assessing

medical evidence, an ALJ is required to state with particularity the weight given to

the different medical opinions and the reasons therefor. Sharfarz v. Bowen, 825
F.2d 278, 279 (11th Cir. 1987).




                                          3
              Case: 14-15285     Date Filed: 06/04/2015    Page: 4 of 5


      Lewen’s contention, that the ALJ did not properly consider the medical

opinions, lacks merit. The mental limitations imposed in the ALJ’s determination

of Lewen’s residual functional capacity were consistent with the medical opinions,

even the portions that the ALJ did not specifically quote in her order. The ALJ

limited Lewen to simple tasks and instructions, occasional interaction with the

public, and occasional routine interaction with supervisors. Lewen was further

limited to tasks and instructions that were “consistent with unskilled work.” There

is no indication that these limitations do not account for the doctors’ opinions in

their entireties. Rather, any need to limit Lewen’s ability to concentrate, deal with

stress, or maintain a regular schedule on the job—opinions that Lewen argues are

omitted from the ALJ’s decision—is accounted for by the ALJ limiting her to

simple tasks and unskilled work with little interaction with the public and

supervisors. Moreover, there is no indication that the doctors, by opining that

Lewen might have difficulties dealing with stress, concentrating, or maintaining a

schedule, meant that these limitations would limit her ability to work a full work

day/week. These doctors opined that, despite these limitations, she could perform

simple routine tasks. Finally, while the ALJ is required to state the weight

afforded to each medical opinion, Sharfarz, 825 F.2d at 279, the ALJ is not

required to discuss every piece of evidence. See Dyer, 395 F.3d at 1211.

      Accordingly, we affirm.


                                          4
     Case: 14-15285   Date Filed: 06/04/2015   Page: 5 of 5


AFFIRMED.




                              5